Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment filed 5/26/2020
Claims 1-20 are canceled.
Claims 21-22, 27-32 and 37-40 were amended.
Claims 21-40 are pending.

Response to Arguments
I.	Applicant’s arguments, see Remarks filed 12/28/2020, with respect to the rejection of the pending claims under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bearden et al (US 2003/0097438).


Allowable Subject Matter
II.	Claims 28-30 and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
III.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

IV.	Claims 21-27 and 31-37 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Bearden et al (US 2003/0097438).


	a.	Per claim 21, Bearden et al teach a method comprising: 
receiving, at a user interface, a troubleshooting request for a logical network comprising a plurality of logical forwarding elements (paras 0090, 0103, 0217-221, 0257 and 0260—GUI and troubleshooting for plurality of forwarding elements); 

sending source and destination identifiers associated with the troubleshooting request to a path traversal engine that directs the path reversal engine to identify (paras 0106-108, 0130-131, 0188, 0203—source and destination identifiers, path reversal), a traversed path from the source machine to the destination machine through a set of traversed network nodes by collecting forwarding table entries from a set of logical forwarding elements and analyzing the forwarding table entries to emulate a path through the logical network between the source and destination machines (Figure 12, paras 0082, 0188—reverse path algorithm; Figures 2 and 10-11, paras 0149-150, 0158, 0185—forwarding table entries; paras 0029, 0058, 0103, 0178, 0187, 0228 and 0231-232—path tracerouting); and

receiving the traversed path from the path traversal engine (paras 0029, 0058, 0103, 0178, 0187 and 0228—traversed path for display). 


Claim 31 contains subject matter substantially equivalent to the limitations of claim 21 and is therefore rejected under the same basis.
b.	Per claim 22, Bearden et al teach the method of claim 21, wherein sending the source and destination identifiers comprises sending a command to identify a path comprising the source and destination identifiers (paras 0029, 0082, 0102 and 0203).
Claim 32 contains subject matter substantially equivalent to the limitations of claim 22 and is therefore rejected under the same basis.
c.	Per claim 23, Bearden et al teach the method of claim 22, wherein the source identifier is a universally unique identifier (UUID) (paras 0029, 0082 and 0108).
Claim 33 contains subject matter substantially equivalent to the limitations of claim 23 and is therefore rejected under the same basis.
d.	Per claim 24, Bearden et al teach the method of claim 22, wherein the destination identifier is an Internet Protocol (IP) address (paras 0065, 0067, 0090, 0185, 0203).
Claim 34 contains subject matter substantially equivalent to the limitations of claim 24 and is therefore rejected under the same basis.
e.	Per claim 25, Bearden et al teach the method of claim 21, wherein the received traversed path comprises a list of (i) logical ports associated with a set of logical switches and (ii) logical interfaces associated with a set of logical routers (Figures 2, 8 and 13, paras 0090, 0106-7, 0134-145, 0156-161).
Claim 35 contains subject matter substantially equivalent to the limitations of claim 25 and is therefore rejected under the same basis.
f.	Per claim 26, Bearden et al teach the method of claim 21 further comprising retrieving, in response to receiving a user selection of a traversed network node from the traversed path displayed on the user interface, a set of data associated with the selected network node for display on the user interface (paras 0029, 0050, 0058, 0103 and 0228).
Claim 36 contains subject matter substantially equivalent to the limitations of claim 26 and is therefore rejected under the same basis.
g.	Per claim 27, Bearden et al teach the method of claim 26, wherein retrieving the set of data comprises: receiving a command to retrieve an identified set of data associated with the selected network node; based on the received command, identifying the set of data for retrieval; and retrieving the identified set of data for display on the user interface (0029, 0050, 0058, 0103 and 0228).
Claim 37 contains subject matter substantially equivalent to the limitations of claim 27 and is therefore rejected under the same basis.


Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
McCallum et al (US 2009/0003223): GUI troubleshooting and path tracing reporting 
Hira (US 2020/0220793): Network troubleshooting with forwarding devices and entries

VI.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

VII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448